NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with Fed. R. App. P. 32.1




                     United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604
                                  Submitted February 17, 2010*
                                    Decided March 18, 2010


                                                Before
                                FRANK H. EASTERBROOK, Chief Judge
                                DIANE P. WOOD, Circuit Judge

                                ANN C LAIRE WILLIAMS, Circuit Judge

No. 08-2791
                                                                   Appeal from the United
VIJAY R. PATEL,                                                    States District Court for the
      Plaintiff-Appellant,                                         Northern District of Illinois,
                                                                   Eastern Division.
                v.
PATRICK BOGHRA, et al.,                                            No. 07 C 6557
      Defendants-Appellees.                                        Charles P. Kocoras, Judge.


                                                 Order
   Vijay Patel filed this suit under the diversity jurisdiction, 28 U.S.C. §1332(a)(2),
against his former employer and its principal managers. The district court concluded
that under Illinois law, which applies, defendants did not break an enforceable promise.
We agree with this conclusion, because the promise that Patel alleges is one illegal un-
der federal law. If events are as Patel’s complaint narrates them, Patel and the defen-
dants jointly defrauded federal immigration officials.
   Patel, a citizen of India, entered the United States in 2000 on an H-1B visa, which
covers persons whose skills are in short supply. See 8 U.S.C. §§ 1101(a)(15)(H)(i)(b),
1182(n), 1184(i)(1). In 2001 he went to work for PC Products & Services, Inc., as a com-
puter analyst. PC Products and its investor/managers (Patrick Boghra, Victor Boghra,
and Amar Negealle) certified to the Department of Labor that the firm would pay Patel
$44,000 a year plus fringe benefits. Employers must pay holders of H-1B visas the
higher of the prevailing wage or the amount paid to other employees performing the
same services. 8 U.S.C. §1182(n)(1)(A)(i).


   * After examining the briefs and the record, we have concluded that oral argument is unnecessary. See
Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 08-2791                                                                             Page 2

    According to Patel’s complaint, after the H-1B visa was issued, defendants told him
that PC Products could no longer afford to pay him the agreed salary, but that he could
keep his job if he would accept $32,000 a year instead. Defendants offered to pay Patel
at the $44,000 rate but insisted that he return $1,000 monthly. He agreed. Apparently
defendants continued to report to the Department of Labor that they paid Patel $44,000
a year; they did not mention the rebates.
    Patel’s visa was renewed annually. In June 2006 Patel fell behind on the monthly re-
bates. PC Products fired him, and his visa expired. He has been living in the United
States since then without a visa or any other form of permission. But this does not affect
subject-matter jurisdiction: Patel is a citizen of India; defendants are citizens of Illinois;
and, as long as Patel has not been admitted for permanent residence (which he has not
been), the hanging paragraph of §1332(a) does not deem Patel to be a citizen of Illinois.
    The district court analyzed Patel’s claim for past and future wages and benefits as if
his dealings with PC Products were a legitimate employment relation. But those deal-
ings, as Patel describes them, were designed to evade immigration statutes by misrep-
resenting to federal officials that Patel’s salary was $44,000 annually, when in fact it was
$32,000. Illinois does not enforce agreements to violate federal or state law; it leaves the
parties where it found them. See, e.g., Vine Street Clinic v. HealthLink, Inc., 222 Ill. 2d 276,
292–93, 856 N.E.2d 422, 434 (2006) (refusing to enforce a contract that violated a statu-
tory ban on fee sharing); In re Marriage of Best, 901 N.E.2d 967, 970–72 (Ill. App. 2009)
(declining to enforce an agreement designed to evade a child’s right to support); Freder-
ick v. Frederick, 358 N.E.2d 398, 401–02 (Ill. App. 1976) (declining to enforce an agree-
ment to evade federal taxes). See also E&B Marketing Enterprises, Inc. v. Ryan, 568 N.E.2d
339 (Ill. App. 1991); Nutri-Pro, Inc. v. Phelps, 526 N.E.2d 891 (Ill. App. 1988); Broverman v.
Taylorville, 381 N.E.2d 373 (Ill. App. 1978).
    What Patel wants in this suit is compensation for an illegal deal gone sour. Yet if ei-
ther Patel or PC Products had informed federal officials that he was not being paid the
same wage as other computer analysts, then his visa and his employment would have
ended years before they did. Honest disclosure to federal officials would have cost Patel
his visa and his job; disclosure also would have exposed defendants to administrative
investigation and penalties. See 8 U.S.C. §1182(n)(2)(A); 20 C.F.R. §655.800 to .855. The
truth about the agreement would have rendered Patel removable from the United
States. See 8 U.S.C. §1227(a)(1)(C)(i); Ali v. Mukasey, 542 F.3d 1180, 1182 (7th Cir. 2008).
And it could have exposed all participants to criminal penalties under 18 U.S.C. §1546(a).
Patel cannot use the courts to give him additional benefits under such an agreement.
    Our point is not that aliens who lack a legal entitlement to work in the United States
are without remedies if employers fail to keep their promises. Cf. Hoffman Plastic Com-
pounds, Inc. v. NLRB, 535 U.S. 137 (2002); Economy Packing Co. v. Illinois Workers’ Compen-
sation Commission, 901 N.E.2d 915 (Ill. App. 2008). Patel’s problem is that, according to
his own allegations, he was paid $32,000 a year, as agreed. Our conclusion is that he
can’t collect the larger amount falsely reported to immigration officials, nor is he enti-
tled to an order of reinstatement or front pay.
    We have decided this case on Patel’s allegations, which may be incorrect. We do not
mean to imply that defendants have committed immigration fraud, only that, if Patel’s
description is true, the parties’ arrangement was unlawful. A copy of this opinion will
be forwarded to the United States Attorney for any investigation and prosecution that
he deems appropriate.
   The judgment of the district court is affirmed.